DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/17/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (U.S. 2004/0168692) hereinafter “Fogarty” in view of Bagaoisan et al. (US 2015/0174379) hereinafter “Bagaoisan”.
Regarding claim 1, Fogarty discloses a tissue localization device [see abstract and FIG. 30 of Fogarty], comprising:  
4a handle [hand piece 350; see FIG. 30 and [0344]] ; 
5a delivery needle [deployment tube 300/354; see [0184]; the deployment tube can be a steel hypodermic needle]  extending from the handle [see FIG. 30], wherein the delivery needle comprises a 6needle lumen [see FIG. 2; deployment needle 354 comprises a lumen];  
[pusher element 730; see FIG. 2 and [0119]] configured to slidably translate within the needle lumen [see [0136], [0213],and FIG. 3B; the distal end of the pusher assembly 700 slides within the needle 300 to move the locator element 200 towards the tissue]; and  
8a localization marker [locator element 200; see FIG. 2] detachably coupled to the pusher [see [0160] and [0217] of Fogarty] and configured to form into a 9partial-loop configuration when deployed out of the delivery needle [see FIGS. 3F-3H and [0160]], 
10wherein the localization marker[locator element 200; see FIG. 2]  is slidably translatable within the needle lumen 11before release from the tissue localization device [see [0032], [0210] and [0213] and FIG. 7A], 12wherein the localization marker is retractable into the needle lumen before 13release from the tissue localization device [see [0213]-[0214] and [0225] of Fogarty], and  14wherein the localization marker is coupled to a tracking wire [wire 290; see FIG. 3E and [0144]-[0145]] and the tracking wire is secant to the partial-loop configuration of the 16localization marker upon release of the localization marker from the tissue 17localization device [see FIGS. 3E and FIG. 20A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant (i.e. non-tangent) to the partial loop of the locator device after deployment].  
Fogarty does not expressly disclose that the tracking 15wire is configured to rotate relative to the localization marker when the localization maker and the tracking wire are deployed out of the delivery needle from a first alignment wherein the tracking wire is in tangential alignment with the localization marker to a deployed alignment wherein the tracking wire aligns secant to the partial loop configuration of the localization marker upon release.
Bagaoisan, directed towards tissue marker device for vascular tissue [see abstract of Bagaoisan] further discloses that that the tracking 15wire is configured to rotate relative to the localization marker when the localization maker and the tracking wire are deployed out of the delivery needle from a first alignment wherein the tracking wire is in tangential alignment with the localization marker to a deployed alignment wherein the tracking wire aligns secant to the partial loop configuration of the localization marker upon release.[see [0028] of Bagaoisan]. 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the marking device of Fogarty further make it that localization maker and the tracking wire are deployed out of the delivery needle from a first alignment wherein the tracking wire is in tangential alignment with the localization marker to a deployed alignment wherein the tracking wire aligns secant to the partial loop configuration of the localization marker upon release according to the teachings of Bagaoisan in order to properly change from the unemployed position to deployed position.
Regarding claim 2, Fogarty further discloses a slidable delivery control [release trigger 356; see [0344]] configured to 19translate along a dorsal side of a handle of the tissue localization device [see [0346] of Fogarty and FIG. 30], wherein the 20pusher [pusher element 730; see FIG. 2 and [0119]] is coupled to the slidable delivery control [see [0346] of Fogarty and FIG. 30], and the localization marker is 21translated by [see [0225] and [0346] of Fogarty and Fig. 30].  
Regarding claim 3, Fogarty further discloses that 23the slidable delivery control [release trigger 356; see [0344]] is configured to be 24translated in a second longitudinal direction opposite the first longitudinal direction and 25translating the slidable delivery control in the second longitudinal direction retracts the 26localization marker.[see [0225] and [346] of Fogarty]  
Regarding claim 4, Fogarty further discloses that 27the tracking wire is configured to be exposed when the 28delivery needle is retracted out of the tissue of a subject.[see [0144] disclosing that the lead of the wire 290 extends out of the breast surface when the locator element has been placed in the tissue]  
Regarding claim 5, Fogarty further discloses that 29the pusher is configured to be translated in the first 30longitudinal direction in response to the translation of the slidable delivery control in the first longitudinal direction [see [0225] and [0346]of Fogarty]  
Regarding claim 6, Fogarty further discloses that Levine Bagade Han LLP71 FCLTNM00502the pusher is configured to be translated in the second longitudinal direction in response to the translation of the slidable delivery control in 3the second longitudinal direction [see [0225] and [0346] of Fogarty]  
Regarding claim 7 , Fogarty further discloses that 4the localization marker comprises a proximal frame 5portion configured to detachably interlock with a 6recess defined along the pusher.  [See FIGs. 7B-C and [0217] the proximal portion of the localization maker 210 can detachably interlock with a recess defined by the adjustable fasteners 720 in the pusher tube 730]
claim 8 and 13, Fogarty further discloses that 7the pusher is coupled to the slidable delivery control [release trigger 356; see [0344]] via 8a connector [deployment tube 354; see [0345]] extending through a slot defined along the dorsal side of the handle. [see FIG. 30 and [0344]-[0346]]
Regarding claim 20, Fogarty further discloses that the localization marker is coupled to a tracking wire [wire 290; see FIG. 3E and [0144]-[0145]] and the tracking 15wire is configured to align secant to the partial-loop configuration of the 16localization marker upon release of the localization marker from the tissue 17localization device [see FIGS. 3E and FIG. 20A and [0144]; the cable/wire 290 is attached to the end of the loop and would be aligned secant (i.e. non-tangent) to the partial loop of the locator device after deployment].  
Regarding claim 15, Fogarty discloses a 9aaa a tissue localization device [see abstract and FIG. 30 of Fogarty], comprising:  
10a handle [hand piece 350; see FIG. 30 and [0344]]  ; 
11 5a delivery needle extending from the handle [deployment tube 300/354; see [0184]; the deployment tube can be a steel hypodermic needle], wherein the delivery needle comprises a 12needle lumen [see FIG. 2; deployment needle 300 comprises a lumen]; 
13 a pusher [pusher element 730; see FIG. 2 and [0119]] configured to slidably translate within the needle lumen [see [0136], [0213] and FIG. 3B; the distal end of the pusher assembly 700 slides within the needle 300 to move the locator element 200 towards the tissue] and 
[locator element 200; see FIG. 2] detachably coupled to the pusher [see [0160] and [0217] of Fogarty] and configured to form into a 9partial-loop configuration when deployed out of the delivery needle [see FIGS. 3F-3H and [0160]], 17wherein the localization marker comprises an echogenic surface treatment [see [0167] of Fogarty] comprising at least one of one or more holes formed in the localization marker and one or more cuts formed in an exterior surface of the localization marker [see FIG. 3E; the localization maker includes at least one hole for the attachment to the guide wire], 18wherein the localization marker[locator element 200; see FIG. 2]   is slidably translatable within the needle lumen 19by translating a slidable delivery control along a surface of the handle[see [0032], [0210] and [0213] and FIG. 7A], and  20wherein the localization marker is translatable before release of the localization 21marker from the tissue localization device. [see [0213]-[0214] and [0225] of Fogarty] 
Regarding claim 16, Fogarty further discloses that 22the localization marker is visible under ultrasound 23when an ultrasound transducer is positioned on a skin surface of the subject proximal 24to the tissue.[see [0035], [0167]-[0168] of Fogarty]  
Regarding claim 17, 25 Fogarty further discloses that the localization marker comprises the echogenic surface 26treatment along a lateral side [Merriam-Webster dictionary defines lateral as relating to the side. This limitation has been interpreted as the treatment being on the outer surfaces of the localization marker] of the localization marker [see [0035] and [0167] of Fogarty discloses treating the surfaces of the localization marker]
claim 19, Fogarty further discloses that 28the localization marker is retractable back into the 29needle lumen before release from the pusher. [see [0213]-[0214] and [0225] of Fogarty]  
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (U.S. 2004/0168692) hereinafter “Fogarty” in view of Bagaoisan et al. (US 2015/0174379) hereinafter “Bagaoisan” as applied to claim 1 above, and further in view of Tafti et al. (US. 2016/0346074) hereinafter “Tafti”.
Regarding claim 18, Fogarty as modified by Bagaoisan further discloses that27 the localization marker comprises an oxide finish.[see [0142] of Fogarty].
Fogarty as modified by Bagaoisan does not expressly disclose that the oxide finish on the localization marker is a blue-oxide finish
	Tafti, directed towards an intravascular filtering device [see abstract of Tafti] discloses that invasive device placed inside the tissue is coated with a blue oxide finish [[0047] of Tafti].
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the oxide coating on the localization marker of Fogarty as modified by Bagaoisan further and make it a blue oxide coating according to the teachings of Tafti in order to reduce the risk of cloth formation and fibrosis [see [0047] of Tafti]

Allowable Subject Matter
Claim 9-14 and 21 are allowed.
Regarding claim 9, the prior art fails to anticipate and or render obvious either solely or in combination: “wherein the pusher includes one or more spring-loaded pins movable between a compressed position and an extended position wherein when in the compressed position, the pusher is arranged and configured to slidable translate within the needle lumen and when in the extended position the one or more spring loaded pins are received within one or more holes formed in the handle to prevent pusher from slidably translating within the needle lumen”.
Claims 10-14 and 21 depend upon claim 9 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793